Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-19 of M. Khandelwal et al., US 16/836,444 (Mar. 31, 2020) are pending and under examination.  Claim 19 is rejected.  Claims 1-18 are in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 19 under 35 U.S.C. 102(a)(1) as being anticipated by CAS Abstract and Indexed Compounds, Z Sergeeva et al., 30 Zhurnal Obshchei Khimii, 694-695(1960) (“Sergeeva”) is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over M. Xiao et al., US 2007/0004931 (2007) (“Xiao”).  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

M. Xiao et al., US 2007/0004931 (2007) (“Xiao”)

Xiao discloses a precursor composition for use in the chemical vapor deposition of a material selected from the group consisting of silicon oxynitride, silicon nitride, and silicon oxide, the composition comprising: a hydrazinosilane of the formula [R12N-NH]nSi(R2)4-n.  Xiao at page 2, [0027].  Xiao discloses that A large variety of ‘thin films' are used in the fabrication of Very Large Scale Integration (VLSI) devices. These deposited thin films can be of metals, semiconductors, or insulators.  Xiao at page 2, [0036].  Xiao discloses that VLSI technology requires very thin insulators for a variety of applications in both microprocessors and random-access memories device fabrication.  Xiao at page 3, [0036].  Xiao further discloses that silicon nitride films on the surface of semiconductor substrates can be generated from these compounds in a chemical vapor deposition process and the thin film formed are excellent in step coverage inside trenches and in thickness uniformity of wafers.  Xiao at page 4, [0045].  Xiao discloses the following example compounds and used as precursors for SiNxOy, films.  Xiao at page 5, [0055].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above compounds all are encompassed by claim 19 Markush formula (I).  In working Examples 8 and 9, Xiao teaches low pressure chemical vapor deposition (LPCVD) film formation of the compounds of Examples 1 and 2 on the surface of silicon wafers.  Xiao 

Instant Claim 19 is Obvious Over Xiao

Claim 19 is obvious over Xiao because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ any of the above four Xiao compounds in “[a] method for forming a silicon-containing film on the surface of a microelectronic device, which comprises introducing, to said surface in a reaction chamber, under vapor deposition conditions” thereby meeting each and every limitation of claim 19.  One of ordinary skill in the art is motivated in view of Xiao’s teaching that silicon nitride films on the surface of semiconductor substrates can be generated from these compounds in a chemical vapor deposition process and the thin film formed are excellent in step coverage inside trenches and in thickness uniformity of wafers.  Xiao at page 4, [0045].  And in further view of Xiao’s teaching that VLSI technology requires very thin insulators for a variety of applications in both microprocessors and random-access memories device fabrication.  Xiao at page 3, [0036].  Note Applicant’s definition of “microelectronic device”.  Specification at page 10, line 27 – page 11, line 11 (“[a]s used herein, the term "microelectronic device" corresponds to semiconductor substrates, including . . . ”.  The obviousness rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143 (I)(A).  The obvious rational is based on the implicit disclosure in Xiao.  MPEP § 2144.01.  


Subject Matter Free of the Art of Record

Claims 1-18 are considered free of the art of record.  The compounds of instant claim 19, wherein Q is bromo or iodo are free of the art of record.  

The closest prior art of record to instant claims 1-11 is H. Niederpruem et al., 311 Zeitschrift fuer Anorganische und Allgemeine Chemie, 270-280 (1961).  Niederpruem discloses compound IV depicted below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The above, compound differs from instant claim 1 in that claim 1 requires that “R3 and R4 are independently chosen from hydrogen or C1-C4 alkyl, or are taken together with the Si atom to which they are bound to form a C3-C5 silicon containing ring”.  However, in the above prior art compound each R3 and R4 is phenyl.  Niederpruem does not motivate one of ordinary skill in the art to select the above prior art compound and thereafter make the specific structural modification(s) of substituting the subject phenyl groups with hydrogen or C1-C4 alkyl, so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  Motivation to structurally modify the above compound is absent as neither the art of record nor Niederpruem provides a substantial utility for this compound.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  Regarding the lack of disclosed utility for the above compound see CAS Abstract and Indexed Compounds, H. Niederpruem et al., 311 Zeitschrift fuer Anorganische und Allgemeine Chemie, 270-280 (1961), under RL (role) (i.e., RL: PREP (Preparation)). This indicates that CAS has indexed this compound only for the discloser of its preparation.  

The closes prior art of record to instant claims 12-18 is considered to be Wannagat et al., 96 Monatshefte fuer Chemie, 1902-1908 (1965) (“Wannagat”), which was cited and discussed in the previous Office action.  Wannagat discloses the following two compounds.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wannagat at page 1906; see also, CAS Abstract and Indexed Compounds, U. Wannagat, 96 Monatshefte fuer Chemie, 1902-1908 (1965).  The foregoing compounds fall within the instantly claimed genera when y = 0, x = 0, and Q = -N(R1)(R2).  It is noted that Wannagat discloses compounds III and IV as intermediates with no disclosed utility.  As above with respect to the absence of a disclosed utility , see CAS Abstract and Indexed Compounds, U. Wannagat, 96 Monatshefte fuer Chemie, 1902-1908 (1965).   As such, one of ordinary skill in the art is not motivated with a reasonably likelihood of success to employ the above compounds in the instantly claimed method of forming a silicon containing film on the surface of a microelectronic device.  

The closes prior art of record to instant claims 8-11 is considered to be A. Jana et al., 28 Organometallics, 6574-6577 (2009) (“Jana”).  While Jana discloses hydrazines comprising a cyclic silicon ring (see compounds 2 and 3, page 6575, Scheme 1), these compounds are too structurally divergent from the instantly claimed compounds to motivate one of ordinary skill in the art to structurally modify so as to obtain a claimed compound and, furthermore, Jana does not disclose a substantially utility for compounds 2 or 3.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622